DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species I, claims 1-4, 7, 15 and 16, in the reply filed on September 21, 2022 is acknowledged.  The traversal is on the ground(s) that i) "examination of all of the identified inventions and all of the pending claims would not result in a serious search and/or examination burden"; and ii) "the Restriction Requirement does not explain why each identified invention lacks unity with each other (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature of each group". This is not found persuasive because i) Applicant has cited from MPEP 803 which pertains to Restriction practice for applications submitted under 35 USC 111(a).  However, the instant case was submitted under 35 USC 371 as a national stage application, and a proper restriction may be made if Lack of Unity of Invention can be shown either a priori or a posteriori.  The test for lack of unity is different from the two-pronged test (independent or distinct inventions, and serious burden) applied for regular (i.e., non-371) U.S. applications.  See MPEP 823.  Moreover, MPEP 1893.03(d) does not expressly require the Examiner to prove a serious burden as part of a Lack of Unity analysis; and ii) the examiner have provided a reason in Requirement for Restriction/Election office action, mailed on July 25, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 6, 8-14 and 17-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 21, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 8, 2020, February 25, 2021 and June 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 39 and 40 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings (Fig. 39) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "510". Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings (Fig. 37) are objected to under 37 CFR 1.83(a) because they fail to show "the aperture 800 is formed in a desired region by dry etching or the like, whereby the plurality of pixel transistors 710 formed in the region is removed. Then, a wiring line or the like for electrically connecting the remaining pixel transistor 710 to the PD 100 is formed and the insulating 740 is stacked" as described in the specification ([0149]-[0150].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 7, 15 and 16 are objected to because of the following informalities: a comma should be inserted after "sensor" (claim 1, line 1); and a colon should be inserted after "comprising" (claim 1, line 1) and "includes" (claims 1 (line 2) and 7 (lines 3 and 10)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "light", as recited in claims 1 (line 7) and 16, is unclear as to whether said limitation is the same as or different from "light", as recited in claim 1, line 5.
The claimed limitation of "charges", as recited in claims 1 (line 7) and 16, is unclear as to whether said limitation is the same as or different from "charges", as recited in claim 1, line 5.
The claimed limitation of "an axis", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "an axis", as recited in claim 1.
The claimed limitation of "a first readout electrode", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "a readout electrode", as recited in claim 1.
The claimed limitation of "a first photoelectric conversion film", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "a photoelectric conversion film", as recited in claim 1.
The claimed limitation of "a first common electrode", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "a common electrode", as recited in claim 1.
The claimed limitation of "a second common electrode", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "a common electrode", as recited in claim 1.
The claimed limitation of "a second photoelectric conversion film", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "a photoelectric conversion film", as recited in claim 1.
The claimed limitation of "a second readout electrode", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "a readout electrode", as recited in claim 1.
The claimed limitation of "a fourth photoelectric converter", as recited in claim 16, is unclear as to how to include "a fourth photoelectric converter" without presenting "a third photoelectric converter".
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7 and 16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (2005/0230775).
As for claim 1, Watanabe et al. show in Fig. 1 and related text a solid-state image sensor comprising 
a stacked structure that includes 
a semiconductor substrate 1, 
a first photoelectric converter 31/33/(bottom portion of) 34 provided above the semiconductor substrate and converting light into charges, and 
a second photoelectric converter (top portion of) 34/35/36 provided above the first photoelectric converter and converting light into charges, 
wherein the first photoelectric converter and the second photoelectric converter include a photoelectric conversion stacked structure in which a common electrode 34, a photoelectric conversion film 33/35, and a readout electrode 31/36 are stacked so that the first photoelectric converter and the second photoelectric converter are in a line-symmetrical relationship with each other with a vertical plane perpendicular to a stacking direction of the stacked structure as an axis of symmetry.

As for claim 2, Watanabe et al. show the photoelectric conversion stacked structure of the first photoelectric converter has a structure in which the photoelectric conversion stacked structure of the second photoelectric converter is inverted around the vertical plane as an axis (Fig. 1).

As for claim 4, Watanabe et al. show the photoelectric conversion stacked structure further includes a storage electrode (a portion of) 32/37 facing a first surface located on a side opposite to the common electrode of the photoelectric conversion film through an insulating film 9 (Fig. 1).

As for claim 7, Watanabe et al. show the photoelectric conversion stacked structure of the first photoelectric converter includes 
a first readout electrode 31, 
a first photoelectric conversion film 33 provided above the first readout electrode, and 
a first common electrode (bottom portion of) 34 provided above the first photoelectric conversion film, and 
the photoelectric conversion stacked structure of the second photoelectric converter includes 
a second common electrode (top portion of) 34, 
a second photoelectric conversion film 35 provided above the second common electrode, and 
a second readout electrode 36 above the second photoelectric conversion film (Fig. 1).

As for claim 16, Watanabe et al. show the semiconductor substrate includes a fourth photoelectric converter 6 converting light into charges (Fig. 1; [0012]).

Claim(s) 1, 2 and 7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2009/0109757).
As for claim 1, Lee et al. show in Fig. 4 and related text a solid-state image sensor comprising 
a stacked structure 4 that includes 
a semiconductor substrate 41, 
a first photoelectric converter 42 provided above the semiconductor substrate and converting light into charges, and 
a second photoelectric converter 43 provided above the first photoelectric converter and converting light into charges, 
wherein the first photoelectric converter and the second photoelectric converter include a photoelectric conversion stacked structure in which a common electrode 423/431, a photoelectric conversion film 422/432, and a readout electrode 421/433 are stacked so that the first photoelectric converter and the second photoelectric converter are in a line-symmetrical relationship with each other with a vertical plane perpendicular to a stacking direction of the stacked structure as an axis of symmetry.

As for claim 2, Lee et al. show the photoelectric conversion stacked structure of the first photoelectric converter has a structure in which the photoelectric conversion stacked structure of the second photoelectric converter is inverted around the vertical plane as an axis (Fig. 4).

As for claim 7, Lee et al. show the photoelectric conversion stacked structure of the first photoelectric converter includes 
a first readout electrode 421, 
a first photoelectric conversion film 422 provided above the first readout electrode, and 
a first common electrode (bottom portion of) 423/431 provided above the first photoelectric conversion film, and 
the photoelectric conversion stacked structure of the second photoelectric converter includes 
a second common electrode (top portion of) 423/431, 
a second photoelectric conversion film 432 provided above the second common electrode, and 
a second readout electrode 433 above the second photoelectric conversion film (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2005/0230775) in view of Sasago et al. (2019/0221594).
Watanabe et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the photoelectric conversion stacked structure further includes a semiconductor layer sandwiched between the photoelectric conversion film and the readout electrode.
Sasago et al. teach in Fig. 3A and related text the photoelectric conversion stacked structure 120 further includes a semiconductor layer 102 sandwiched between the photoelectric conversion film 103 and the readout electrode 101.
Watanabe et al. and Sasago et al. are analogous art because they are directed to a photoelectric conversion stacked structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Watanabe et al. with the specified feature(s) of Sasago et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a semiconductor layer sandwiched between the photoelectric conversion film and the readout electrode, as taught by Sasago et al., in Watanabe et al.'s device, in order to improve light efficiency of the device.

Claim(s) 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2009/0109757) in view of Sasago et al. (2019/0221594).
Lee et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the photoelectric conversion stacked structure further includes a semiconductor layer sandwiched between the photoelectric conversion film and the readout electrode.
Sasago et al. teach in Fig. 3A and related text the photoelectric conversion stacked structure 120 further includes a semiconductor layer 102 sandwiched between the photoelectric conversion film 103 and the readout electrode 101.
Lee et al. and Sasago et al. are analogous art because they are directed to a photoelectric conversion stacked structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Sasago et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a semiconductor layer sandwiched between the photoelectric conversion film and the readout electrode, as taught by Sasago et al., in Lee et al.'s device, in order to improve light efficiency of the device.

Claim(s) 1, 2, 7 and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hente (8,502,212) in view of Lee et al. (2009/0109757).
As for claim 1, Hente et al. show in Fig. 1 and related text a solid-state image sensor comprising 
a stacked structure 100 that includes 
a substrate, 
a first photoelectric converter 102 provided above the semiconductor substrate and converting light into charges, and 
a second photoelectric converter 104 provided above the first photoelectric converter and converting light into charges, 
wherein the first photoelectric converter and the second photoelectric converter include a photoelectric conversion stacked structure in which a common electrode112, a photoelectric conversion film110/114, and a readout electrode 108/116 are stacked so that the first photoelectric converter and the second photoelectric converter are in a line-symmetrical relationship with each other with a vertical plane perpendicular to a stacking direction of the stacked structure as an axis of symmetry.
Hente et al. do not disclose the substrate is a semiconductor substrate.
Lee et al. teach in Fig. 4 and related text a semiconductor substrate 41 ([0039].
Hente et al. and Lee et al. are analogous art because they are directed to a photoelectric conversion stacked structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hente et al. with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a semiconductor substrate, as taught by Lee et al., in Hente et al.'s device, in order to ease integration of electronic applications and reduce manufacturing costs. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 2, the combined device shows the photoelectric conversion stacked structure of the first photoelectric converter has a structure in which the photoelectric conversion stacked structure of the second photoelectric converter is inverted around the vertical plane as an axis (Hente: Fig. 1; Lee: Fig. 4).

As for claim 7, the combined device shows the photoelectric conversion stacked structure of the first photoelectric converter includes 
a first readout electrode 108, 
a first photoelectric conversion film 110 provided above the first readout electrode, and 
a first common electrode (bottom portion of) 112 provided above the first photoelectric conversion film, and 
the photoelectric conversion stacked structure of the second photoelectric converter includes 
a second common electrode (upper portion of) 112, 
a second photoelectric conversion film 114 provided above the second common electrode, and 
a second readout electrode 116 provided above the second photoelectric conversion film (Hente: Fig. 1; Lee: Fig. 4).

As for claim 15, the combined device shows the second common electrode extends long along an extending direction of the vertical plane, as compared to the second photoelectric conversion film, and the second photoelectric conversion film and the second common electrode, which are stacked, are formed in a stepwise shape at an end (Hente: Fig. 1).

Claim(s) 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hente (8,502,212) and Lee et al. (2009/0109757) in view of Sasago et al. (2019/0221594).
Hente et al. and Lee et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the photoelectric conversion stacked structure further includes a semiconductor layer sandwiched between the photoelectric conversion film and the readout electrode.
Sasago et al. teach in Fig. 3A and related text the photoelectric conversion stacked structure 120 further includes a semiconductor layer 102 sandwiched between the photoelectric conversion film 103 and the readout electrode 101.
Hente et al. and Lee et al. and Sasago et al. are analogous art because they are directed to a photoelectric conversion stacked structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hente et al. and Lee et al. with the specified feature(s) of Sasago et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a semiconductor layer sandwiched between the photoelectric conversion film and the readout electrode, as taught by Sasago et al., in Hente et al. and Lee et al.'s device, in order to improve light efficiency of the device.

Claim(s) 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2005/0230775) in view of Hente et al. (8,502,212).
Watanabe et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the second common electrode extends long along an extending direction of the vertical plane, as compared to the second photoelectric conversion film, and the second photoelectric conversion film and the second common electrode, which are stacked, are formed in a stepwise shape at an end.
Hente et al. teach in Fig. 1 and related text the second common electrode 112 extends long along an extending direction of the vertical plane, as compared to the second photoelectric conversion film 114, and the second photoelectric conversion film and the second common electrode, which are stacked, are formed in a stepwise shape at an end.
Watanabe et al. and Hente et al.ente et a are analogous art because they are directed to a photoelectric conversion stacked structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Watanabe et al. with the specified feature(s) of Hente et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include the second common electrode extending long along an extending direction of the vertical plane, as compared to the second photoelectric conversion film, and the second photoelectric conversion film and the second common electrode, which are stacked, being formed in a stepwise shape at an end, as taught by Hente et al., in Watanabe et al.'s device, in order to reduce size and cost of the device.

Claim(s) 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2009/0109757) in view of Hente et al. (8,502,212).
Lee et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the second common electrode extends long along an extending direction of the vertical plane, as compared to the second photoelectric conversion film, and the second photoelectric conversion film and the second common electrode, which are stacked, are formed in a stepwise shape at an end.
Hente et al. teach in Fig. 1 and related text the second common electrode 112 extends long along an extending direction of the vertical plane, as compared to the second photoelectric conversion film 114, and the second photoelectric conversion film and the second common electrode, which are stacked, are formed in a stepwise shape at an end.
Lee et al. and Hente et al. are analogous art because they are directed to a photoelectric conversion stacked structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Hente et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include the second common electrode extending long along an extending direction of the vertical plane, as compared to the second photoelectric conversion film, and the second photoelectric conversion film and the second common electrode, which are stacked, being formed in a stepwise shape at an end, as taught by Hente et al., in Lee et al.'s device, in order to reduce size and cost of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811